EXHIBIT 10.7

LOCK-UP AGREEMENT

December 29, 2009

Fountainhead Capital Management Limited

Ladies and Gentlemen:

          The undersigned understands that Fountainhead Capital Management
Limited (“FCM”) proposes to enter into a restructuring and funding commitment
(“Restructuring”) with Vycor Medical, Inc. (the “Company”) in accordance with
the terms of a letter agreement of even date herewith (“Restructuring
Agreement”).

          In consideration of the agreement by FCM to enter into the
Restructuring Agreement and perform the acts detailed therein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees that he, she or it will not, directly or
indirectly, sell, offer to sell, contract to sell, grant any option for the sale
of, grant any security interest in, pledge, hypothecate, or otherwise sell or
dispose of any of the common stock or any interest in such common stock, owned
directly by the undersigned or with respect to which the undersigned has the
power of disposition, in any such case whether now owned or hereafter acquired,
other than (i) as a bona fide gift or gifts, provided that the undersigned
provides prior written notice of such gift or gifts to FCM and the donee or
donees thereof agree to be bound by the restrictions set forth herein, (ii)
intra-family transfers or transfers for estate planning purposes, provided that
the undersigned provides prior written notice of such transfer or bequest, and
such transferee or beneficiary agrees to be bound by the terms hereof, (iii) in
the sale or exchange of the undersigned’s stock in connection with a merger of
the Company with a third party, the sale of all or substantially all of the
Company’s assets to a third party or the sale or exchange of the undersigned’s
shares pursuant to a bona fide third party tender offer, any of which has been
approved by FCM or (iv) with the prior written consent of FCM (which consent can
be withheld in FCM’s sole discretion), for a period of twelve months from the
date hereof.

          The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of any of the common stock held by the undersigned except in compliance
with the foregoing restrictions. FCM may in its sole discretion without notice,
release all or any portion of the securities subject to this Lock-Up Agreement
or any similar agreement executed by any other security holder, and if FCM
releases any securities of any other security holder, securities of the
undersigned shall not by virtue thereof be entitled to a release from this
Lock-Up Agreement.

          The undersigned understands that the Company and FCM will undertake
the transactions contemplated by the Restructuring Agreement in reliance upon
this Lock-Up Agreement.

 

 

 

 

 

Very truly yours,

 

 

 

 

By:

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 


--------------------------------------------------------------------------------